      Case 1:16-cv-08270-LTS-OTW Document 159 Filed 02/03/21 Page 1 of 2

                                                                           196--04 HOLLIS AVENUE
                                                                   SAINT ALBANS, NEW YORK 11412
                                                                                   P: (917) 337-2439
                                                                 SPECIAL@HAGANLAWOFFICES.NET

                                                                                                 p7



                                     .&.0&/%034&%                        Thursday -DQXDU\
VIA ECF
Honorable Judge Ona T. Wang
Daniel Patrick Moynihan
United States Courthouse for the Southern District of New York
500 Pearl St., Courtroom 20D
New York, New York 10007-1312


                                                     RE:     Collymore v. City of New York
                                                             16 CIV 8270 (LTS)(OTW)
Dear Honorable Judge Wang:

This letter is respectfully submitted pursuant to Your Honor’s Order, which was rendered on
January 11, 2021. (ECF. Dkt. 154) On January 5, 2021, I notified the Judges in this district that I
had tested positive for Covid-19. At that time, I submitted written applications for 60 stays in
my open cases with deadlines, so that I would have time recover. (ECF Dkt. 153) In response,
Your Honor graciously granted my request for a stay until February 2, 2021 without prejudice to
renew. (ECF. Dkt. 154)

Based on my current rate of recovery however, I respectfully submit this letter application to
renew and to extend the stay until March 6, 2021. This is my first and only request to renew the
stay, and March 6, 2021 was the originally requested cut off. It should also be noted, that
Judge Cott and Judge Ramos have graciously granted my applications for stays until March 6,
2021. Therefore, it is my hope that Your Honor will grant me the same courtesy in the matter
herein.

I am seeking the renewal, because I am functioning at very limited capacity. I am still
experiencing: extreme fatigue; a lack of smell and taste; and limited capacity to speak due to
shortness of breath. Based on the latter, my respiratory capacity is being monitored to ensure
that I do not experience any further damage to my lungs.

To date, I have not left my home for any reason since January 5, 2021. In an exercise of further
caution, I continue to self-quarantine to protect against reinfection. Additionally, I have very
limited verbal communication/capacity with anyone, as I continue to regain breathing capacity
and to recover from fatigue.

As it stands, I have a pending filing deadline which my NELA colleagues have volunteered to
help me meet off the record. In that instance, I also anticipate requesting extensions to meet
the full requirements in that matter.
      Case 1:16-cv-08270-LTS-OTW Document 159 Filed 02/03/21 Page 2 of 2

                                                                           196--04 HOLLIS AVENUE
                                                                   SAINT ALBANS, NEW YORK 11412
                                                                                   P: (917) 337-2439
                                                                 SPECIAL@HAGANLAWOFFICES.NET

                                                                                                 p7




As for the matter herein, I would respectfully like to add that Counsel exchanged a number of
emails to re-schedule some of the parties’ depositions. Defense Counsel notified me that Mr.
Kirks was not available to be deposed on November 12, 2020. Emails were then exchanged on
November 16th and November 23rd. I was unable to confirm dates at that time because Ms.
Collymore wanted to attend the depositions, but had other commitments due to work, a
previously scheduled vacation and the holidays.

The parties continued to attempt to confirm dates on December 2, 2020. However, at that
time I notified Counsel that I had pre-trial submission deadlines in another matter before this
Court that needed to be confirmed. (Edwards v. Wilkie, 16-8031) At that time, the case was
scheduled to go to trial on January 4, 2021, but the Court had not confirmed the new trial date.
Ultimately, the trial date was cancelled but again the parties have not received confirmation of
a new date due to the Court’s limited operations during this pandemic.

Not too long after, my trial conference in the Edwards matter I began to experience health
issues. On December 8, 2020, I contacted Counsel to make further adjustments to the
deposition schedule. As previously discussed, I continued to have health issues throughout the
months of December and into January, when I ultimately tested positive for Covid-19.

In closing, I would like to thank Your Honor for the latitude she has extended to date regarding
my diagnosis. Ultimately, it is my hope that the Court will appreciate and give full consideration
of my effort to comply despite my health issues and the quarantining requirements. As such, it
is also my hope that the Court will fully grant Plaintiff’s application for a stay until March 6,
2021.

Respectfully submitted,


/s/                                                                      "QQMJDBUJPO(3"/5&%5IFBDUJPO
                                                                         JTIFSFCZ45":&%VOUJM.BSDI 
                                                                         5IFQBSUJFTBSFEJSFDUFEUP
Special Hagan, Esq.
                                                                         TVCNJUBKPJOUTUBUVTMFUUFSPO.BSDI
Attorney for Robin Collymore, Plaintiff
                                                                          &$'SFTPMWFE40
                                                                         03%&3&%
Cc     Dominique Saint Fort, Esq.
       Attorney for Defendants
                                                                         @@@@@@@@@@@@@
                                                                         0OB58BOH'FC 
                                                                         64.+
